United States Court of Federal Claims
                                   No. 14-253C
                              Filed: August 15, 2018
______________________________________
                                         )
BLACKHAWK-JAMCO,                         )
                                         )
            Plaintiff,                   )
                                         )
            v.                           )
                                         )
THE UNITED STATES,                       )
                                         )
            Defendant.                   )
______________________________________

                                              ORDER

        At a status conference held on May 10, 2018, the parties indicated that the plaintiff,
Blackhawk-Jamco is now defunct and has been taken over by Traveler’s Insurance Co. The
parties further indicated that Traveler’s Insurance Co. had begun negotiations with the U.S.
Army Corps of Engineers that would address the issues within the Complaint in the case at bar.

       On May 10, 2018, the Court Ordered that Traveler’s Insurance Co. file a Motion for
Substitution as the Real Party in Interest on or before July 9, 2018, or this Court would have no
choice but to dismiss this case as moot in accordance with Rule 17(a)(3) of the Rules of the
Court of Federal Claims.

        Traveler’s Insurance Co. has not filed a Motion for Substitution as the Real Party in
Interest, or otherwise indicated that it will be further pursuing the plaintiff’s claim. As such, this
case is DISMISSED without prejudice, pursuant to Rule 17(a)(3).

       IT IS SO ORDERED.


                                                     s/   Loren A. Smith
                                                    Loren A. Smith,
                                                    Senior Judge